Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 2/8/2022 has been entered.  All previous 112 rejections and claim objections have been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving part” and “pressurizing member” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 21, line 20, the phrase “the second section” has not been previously recited; however, in line 26, “a second section” appears.  In line 24, “the first and second rounded portions” are mentioned but they also have not been previously recited; however, in line 31, “first and second rounded portions” are mentioned.  All of these previously mentioned antecedent basis issues need correcting.  Additionally, in line 27, the phrase “connecting a first section of the tube a third section” is not clear in context and needs revision.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossino (WO2020128791) as evidenced by Erb (US20180243980) and in view of Reichmuth (CA2073775A1).
Claim 21:  Rossino discloses a three-axis moving apparatus (Fig. 6) with a dispenser (2/3/4), wherein the dispenser comprises a tube (2) configured to transport passage of a liquid (“cementitious mixture”, see page 2, line 19); -2-KIMAtty Docket No.: JAR-6280-0369Appl. No. 16/939,481Response to OA dated 11/09/2021a container (Fig. 6, note funnel container connected with inlet of pump) configured to store a liquid and connected to a liquid inlet portion of the tube (Fig. 6); and a nozzle (3/4) connected to a liquid discharge portion of the tube and configured to discharge a liquid transported to the liquid discharge portion (Fig. 6).  With respect to the first/second/third driving part for moving along a X/Y/Z axis and being connected with one another in a state of being able to move in each direction, such features would be commonly known and present with respect to 3-D printing devices; to be sure, however, it is well known for 3-D printing devices to have first/second/third driving part for moving along a X/Y/Z axis and being connected with one another in a state of being able to move in each direction, as evidenced by Erb (see Fig. 9, note stepper motor X/Y/Z and, as can be appreciated from Figs. 1, 7 and 9, their connection could occur at a structural, software and/or electronic level).
Rossino discloses using a peristaltic pump but is not explicit about the details of a body including an accommodating groove into which a portion of the tube is inserted; a pressurizing member movably arranged inside the accommodating groove and configured to pressurize the tube or that the pressurizing member comprises a circular portion configured to pressurize the second section of the tube; and an extension portion extending from one side of the circular portion and configured to pressurize portions of the tube in locations corresponding to each of the first and second rounded portions, wherein the accommodating groove comprises: a first groove portion accommodating a second section of the tube connecting a first section of the tube a third section of the tube; and a second groove portion accommodating the first section of the tube configured to receive a liquid and the third section of the tube configured to discharge the liquid, and first and second rounded portions facing each other and projecting toward an inner side of the accommodating groove provided in a region where the first and second groove portions are connected, wherein a portion of the tube to be pressurized by the pressurizing member is configured to be compressed between the pressurizing member and an inner - 3-KIMAtty Docket No.: JAR-6280-0369Appl. No. 16/939,481Response to OA dated 11/09/2021wall of the accommodating groove so that a gap in a liquid that flows is not formed.  However, Reichmuth teaches a peristaltic pump having a body (11) including an accommodating groove (note groove near 11’) into which a portion of an accompanying tube (20) is inserted; a pressurizing member (25) movably arranged inside the accommodating groove and configured to pressurize the tube (Figs. 1-2) or that the pressurizing member comprises a circular portion (see Figure below) configured to pressurize a second section of the tube (see Figure below); and an extension portion (see Figure below, note region around 28) extending from one side of the circular portion and configured to pressurize portions of the tube in locations corresponding to each of a first and second rounded portion (Fig. 1), wherein the accommodating groove comprises a first groove portion (see Figure below) accommodating the second section of the tube connecting a first section of the tube (see Figure below) and a third section of the tube (see Figure below); and a second groove portion (see Figure below) accommodating the first section of the tube configured to receive a liquid and the third section of the tube configured to discharge the liquid (see Figure below), and the first and second rounded portions facing each other and projecting toward an inner side of the accommodating groove provided in a region where the first and second groove portions are connected (see Figure below), wherein a portion of the tube to be pressurized by the pressurizing member is configured to be compressed between the pressurizing member and an inner - 3-KIMAtty Docket No.: JAR-6280-0369Appl. No. 16/939,481Response to OA dated 11/09/2021wall of the accommodating groove so that a gap in a liquid that flows is not formed (Fig. 2, note absence of any gap in top portion of 20).  It would have been obvious before the effective filing date of the invention to utilize a peristaltic pump as taught by Reichmuth into the apparatus of Rossino as Reichmuth’s pump can operate at higher pressures and has a long service life (see page 3).

    PNG
    media_image1.png
    379
    563
    media_image1.png
    Greyscale

Claim 22:  Rossino and Reichmuth teach the previous limitations.  Reichmuth further teaches that the extension portion (see Figure above, note region around 28) has a shape that becomes gradually narrower as it extends farther from the circular portion (Fig. 1).  
Claim 23:  Rossino and Reichmuth teach the previous limitations.  Reichmuth further teaches that the extension portion (see Figure above, note region around 28) has a wedge shape (Fig. 1).
Claim 24:  Rossino and Reichmuth teach the previous limitations.  Reichmuth further teaches that the extension portion has a length capable of moving in the first and second groove portions alternatingly while driving of the pressurizing member (Fig. 1, note length of 28 alternatingly movable towards/away from the 1st/2nd groove).
Claim 25:  Rossino and Reichmuth teach the previous limitations.  Reichmuth further teaches that the pressurizing member is configured to be driven along a closed-loop trajectory of a non-circular shape inside the accommodating groove (Fig. 1, e.g., Examiner noting the linear trajectory with respect to sliding interface at 29).
Claim 26:  Rossino and Reichmuth teach the previous limitations.  Reichmuth further teaches a rotating member (14) configured to transmit power generated at an actuator (16/26) to the pressurizing member.  
Claim 32:  Rossino and Reichmuth teach the previous limitations.  Reichmuth further teaches that the tube is inserted between a side surface of the pressurizing member and the inner wall of the accommodating groove in an adhered state (see Fig. 2, note adhered position of tube against wall in the un-compressed state).
Claims 27-31 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossino (WO2020128791) in view of Reichmuth (CA2073775A1) and in further view of Griffiths (US 3,687,580).
Claim 27:  Rossino and Reichmuth teach the previous limitations.  Reichmuth further discloses that the rotating member comprises a cylindrical portion (14) rotatably inserted into the body and a connection projection (16) that is eccentric with respect to a center of the cylindrical part and connected to a concentric center (16’/16”) of the cylindrical part of the pressurizing member; however, Reichmuth does not disclose a connection projection provided on one surface of the cylindrical portion.  However, Griffiths teaches a liquid transport apparatus (Fig. 2) which uses a rotating member having a cylindrical portion (16) and a connection projection (17) provided on one surface of the cylindrical portion.  It would have been obvious before the effective filing date of the invention to include a unified cylindrical portion and connection projection as taught by Griffiths into the apparatus of Rossino as modified by Reichmuth as their union prevents the unnecessary step of assembly between these two elements and will prevent their separation and relative movement during operation.
Claim 28:  Rossino, Reichmuth and Griffiths teach the previous limitations.  Reichmuth further teaches a first sliding projection (29) in the extension portion but does not disclose it being slidably inserted into a first sliding groove provided on a bottom of the accommodating groove.  However, Griffiths teaches a sliding projection portion (Fig. 2, note one of slidable projection 27) which is slidably inserted into a first sliding groove (note one of 27’/27”) provided on a bottom of an accommodating groove (note accommodating groove within 12).  It would have been obvious before the effective filing date of the invention to have Reichmuth’s projection be inserted into a first sliding groove to secure it in position while it guides the Reichmuth’s pressurizing member.
Claim 29:  Rossino, Reichmuth and Griffiths teach the previous limitations.  Reichmuth further teaches that the [second] groove portion of the accommodating groove comprises a circular shape (Fig. 1), the [first/third] groove portion of the accommodating groove extends from one side of the first groove portion and has a shape of a straight line (note straight portion near 20’), and the sliding projection is arranged in parallel with the second groove portion (Fig. 1).
Claim 30:  Rossino, Reichmuth and Griffiths teach the previous limitations.  Reichmuth further discloses - 20 -a cover (12) that is separably coupled to the body to cover the accommodating groove (Fig. 1); however, Rossino, as modified by Reichmuth does not teach a second sliding groove corresponding to the first sliding groove is provided, and on the extension portion of the pressurizing member, a second sliding projection slidably inserted into the second sliding groove is provided.  However, Griffiths further teaches a second sliding groove (note other of 27’/27”) corresponding to the first sliding groove is provided (see Fig. 2), and a second sliding projection (note other of slidable projection 27) slidably inserted into the second sliding groove is provided (Fig. 2), which projections would necessarily be incorporated into/on the extension portion of Reichmuth.  
Claim 31:  Rossino, Reichmuth and Griffiths teach the previous limitations.  Griffiths further teaches that the first and second sliding grooves (27’/27”) are symmetrical with each other, and have a same length (Fig. 2).
Claim 33 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossino (WO2020128791) and Reichmuth (CA2073775A1) and in further view of O’Leary (US 4,798,590).
Claim 33:  Rossino and Reichmuth teach the previous limitations but does not disclose that the tube comprises a silicon or urethane resin.  However, O’Leary discloses a peristaltic pump which uses a silicon tube (see col. 2, line 1).  It would have been obvious before the effective filing date of the invention to a skilled artisan to use a silicon tube as taught by O’Leary into the pump of Reichmuth as silicon tube are well known to be durable and highly flexible which can lead to a long service life without needing to be replaced.
Claim 34 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossino (WO2020128791) and Reichmuth (CA2073775A1) and in further view of Gordinier (US 2,578,798).
Claim 34:  Rossino and Reichmuth teach the previous limitations but does not disclose that the pressurizing member comprises a metallic or synthetic resin.  However, Gordinier discloses a pressurizing member having synthetic resin (see col. 3, lines 28-29).  It would have been obvious before the effective filing date of the invention to a skilled artisan to use a synthetic resin as taught by Gordinier into the pump of Reichmuth as they can be cheaply procured and provide excellent chemical resistance.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (CN204019803U) as evidenced by Erb (US20180243980) and in view of Reichmuth (CA2073775A1).
Claim 21:  Pan discloses a three-axis moving apparatus (Fig. 1) with a dispenser (105/111/112), wherein the dispenser comprises a tube (105) configured to transport passage of a liquid (Fig. 1); -2-KIMAtty Docket No.: JAR-6280-0369Appl. No. 16/939,481Response to OA dated 11/09/2021a container (101) configured to store a liquid and connected to a liquid inlet portion of the tube (Fig. 1); and a nozzle (near 112) connected to a liquid discharge portion of the tube and configured to discharge a liquid transported to the liquid discharge portion (Fig. 1).  With respect to the first/second/third driving part for moving along a X/Y/Z axis and being connected with one another in a state of being able to move in each direction, such features would be commonly known and present with respect to 3-D printing devices; to be sure, however, it is well known for 3-D printing devices to have first/second/third driving part for moving along a X/Y/Z axis and being connected with one another in a state of being able to move in each direction, as evidenced by Erb (see Fig. 9, note stepper motor X/Y/Z and, as can be appreciated from Figs. 1, 7 and 9, their connection could occur at a structural, software and/or electronic level).
Pan discloses using a peristaltic pump but is not explicit about the details of a body including an accommodating groove into which a portion of the tube is inserted; a pressurizing member movably arranged inside the accommodating groove and configured to pressurize the tube or that the pressurizing member comprises a circular portion configured to pressurize the second section of the tube; and an extension portion extending from one side of the circular portion and configured to pressurize portions of the tube in locations corresponding to each of the first and second rounded portions, wherein the accommodating groove comprises: a first groove portion accommodating a second section of the tube connecting a first section of the tube a third section of the tube; and a second groove portion accommodating the first section of the tube configured to receive a liquid and the third section of the tube configured to discharge the liquid, and first and second rounded portions facing each other and projecting toward an inner side of the accommodating groove provided in a region where the first and second groove portions are connected, wherein a portion of the tube to be pressurized by the pressurizing member is configured to be compressed between the pressurizing member and an inner - 3-KIMAtty Docket No.: JAR-6280-0369Appl. No. 16/939,481Response to OA dated 11/09/2021wall of the accommodating groove so that a gap in a liquid that flows is not formed.  However, Reichmuth teaches a peristaltic pump having a body (11) including an accommodating groove (note groove near 11’) into which a portion of an accompanying tube (20) is inserted; a pressurizing member (25) movably arranged inside the accommodating groove and configured to pressurize the tube (Figs. 1-2) or that the pressurizing member comprises a circular portion (see Figure below) configured to pressurize a second section of the tube (see Figure below); and an extension portion (see Figure below, note region around 28) extending from one side of the circular portion and configured to pressurize portions of the tube in locations corresponding to each of a first and second rounded portion (Fig. 1), wherein the accommodating groove comprises a first groove portion (see Figure below) accommodating the second section of the tube connecting a first section of the tube (see Figure below) and a third section of the tube (see Figure below); and a second groove portion (see Figure below) accommodating the first section of the tube configured to receive a liquid and the third section of the tube configured to discharge the liquid (see Figure below), and the first and second rounded portions facing each other and projecting toward an inner side of the accommodating groove provided in a region where the first and second groove portions are connected (see Figure below), wherein a portion of the tube to be pressurized by the pressurizing member is configured to be compressed between the pressurizing member and an inner - 3-KIMAtty Docket No.: JAR-6280-0369Appl. No. 16/939,481Response to OA dated 11/09/2021wall of the accommodating groove so that a gap in a liquid that flows is not formed (Fig. 2, note absence of any gap in top portion of 20).  It would have been obvious before the effective filing date of the invention to utilized a peristaltic pump as taught by Reichmuth into the apparatus of Pan as Reichmuth’s pump can operate at higher pressures and has a long service life (see page 3).
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (CN204019803U) as evidenced by Erb (US20180243980) and in view of Reichmuth (CA2073775A1) and in further view of Yuan (CN108215160A).
Claim 35:  Pan and Reichmuth teach the previous limitations.  Pan does not disclose a case in which the liquid transport apparatus, the container, and the nozzle are arranged.  However, Yuan teaches using a case (Figs. 1-2, note 100/101) in which the liquid transport apparatus, the container, and the nozzle are arranged (Figs. 1-2).  It would have been obvious before the effective filing date of the invention to utilize a case arrangement as taught by Yuan into the apparatus of Pan as Yuan’s case can protect the liquid transport apparatus and nozzle from damage and contamination.
Claims 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (CN204019803U) as evidenced by Erb (US20180243980) and in view of Reichmuth (CA2073775A1) and in further view of Wang (CN103720021A).
Claim 36:  Pan and Reichmuth teach the previous limitations.  Pan does not disclose a case in which the liquid transport apparatus and the nozzle are arranged, wherein the container is separably coupled to an outer side.  However, Wang teaches an apparatus with a case (Fig. 1, 10) in which the liquid transport apparatus and the nozzle are arranged (note apparatus and nozzle within 10) and the container (7) is separably coupled to an outer side (Fig. 1).  It would have been obvious before the effective filing date of the invention to utilize a case arrangement as taught by Wang into the apparatus of Pan as Wang’s case can protect the liquid transport apparatus and nozzle from damage and contamination.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Examiner has newly relied upon the Rossino and Pan reference to read upon the new claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746